                        The Law Office of Delmas A. Costin, Jr.
                                  930 Grand Concourse, Suite 1F
                                        Bronx, NY 10451
dacostin@dacostinlaw.com                                               Tel: (718) 618-0589
www.dacostinlaw.com                                                    Fax: (347) 510-0099

                                                             June 7, 2021

VIA ECF
The Hon. Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                                           Re : Oyola et al. v. Elite Investigations, Ltd. Ltd. Et al.
                                                Case No. 18-cv-6889.

Your Honor:

       This firm represents Plaintiffs in the above referenced matter. Plaintiffs write to provide
the Court with a status update. The parties reached a settlement in this matter and are currently
finalizing and signing the settlement agreements. The parties request that the compliance
conference currently scheduled for June 9, 2021 be adjourned sine die and that the parties be
given until Friday, June 25, 2021 to submit the settlement agreements for court review.
Defendants consent to this request. Please contact the undersigned with any questions.


                                                             Respectfully,


                                                                   /s/
                                                             Delmas A. Costin, Jr.

cc:        Bradley J. Bartolomeo, Esq. (Via ECF)
           Jeffrey Spiegel, Esq. (Via ECF)
                                                   The June 9, 2021 conference is adjourned. The parties are
           Peter T. Shapiro, Esq. (Via ECF)
                                                   directed to file their settlement agreement for the Court's
                                                   review by June 25, 2021. The Clerk of Court is respectfully
                                                   directed to terminate the motion. Doc. 53.

                                                   So ordered.



                                                               6/8/2021
Court-04
